ITEMID: 001-90579
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KUKKONEN v. FINLAND (No. 2)
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1967 and lives in Helsinki.
5. On 30 January 1994 the applicant had an accident at work. The insurance company paid him an occupational injury pension until 31 May 1996.
6. The applicant applied to have the pension continued from 1 June 1996 onwards. On 8 May 1996 the insurance company rejected his application finding that the applicant’s work capacity had been reduced by less than 10%. It further held that the applicant’s inability to return to his previous profession as a carpenter was not the result of the injury sustained during the accident, but of pains which had not been caused by the accident.
7. In June 1996 the applicant appealed to the Accident Board (tapaturmalautakunta, olycksfallsnämnden), repeating his requests. He relied on a medical opinion dated 13 May 1996 in which he was found to be unfit for carpentry work. He also submitted further medical opinions. The Board rejected his appeal on 13 March 1997. It ruled, inter alia, that he was incapable of full-time carpentry work. However, the applicant’s pains were not caused by the accident and therefore could not be compensated under the Employment Accidents Act.
8. The applicant, represented by a lawyer, appealed to the Insurance Court (vakuutusoikeus, försäkringsdomstolen) submitting further evidence. On 17 November 1998 the court rejected the bulk of his appeal. However, it modified the Accident Board’s decision so as to grant the applicant a 100% occupational injury pension for the period from 20 May to 19 June 1997, during which the applicant had participated in a work-testing project. The case was referred back to the insurance company for further measures.
9. On acquainting himself with his case file at the office of the Insurance Court’s registry, he found three documents which he claimed had not been communicated to him. In his application for leave to appeal to the Supreme Court (korkein oikeus, högsta domstolen) he claimed, inter alia, that he had not been sent all the documents relevant to his case.
10. The Supreme Court refused the applicant leave to appeal on 21 October 1999.
11. On 27 March 2000 the applicant, using an extraordinary procedure, requested the Supreme Court to annul its decision and that of the Insurance Court. He argued that the latter court had failed to send him documents.
12. On 13 November 2003 the Supreme Court rejected his application. It found that the non-communicated documents related to decision-making within the insurance company and that the documents had not been submitted to the court in connection with the parties’ submissions or relied on by the court in reaching its decision.
13. On 27 March 2000 the applicant lodged an application (no. 57793/00) with the European Court against Finland. He alleged, in particular, that he had been denied a fair hearing within the meaning of Article 6 of the Convention on account of the failure to provide him with an opportunity to comment on some documents which had been included in his case file. On 7 June 2007 the Court held unanimously that there had been no violation of Article 6 § 1 of the Convention.
14. Meanwhile, the case was pending before the insurance company. On 7 February 2000 the insurance company decided that the new medical evidence submitted was not capable of changing the conclusions of the Accident Board in its decision of 13 March 1997. The insurance company found that, even though the applicant was incapable of full-time carpentry work, he was capable of other work.
15. On 9 March 2000 the applicant appealed to the Accident Board against the insurance company’s decision. In his appeal, which became pending before the Accident Board on 26 July 2000, he requested compensation for total incapacity for work. On 28 May 2002 the Board held an oral hearing. On 26 September 2002 it modified the insurance company’s decision, changing the applicant’s handicap allowance category from 3 to 5 and ordering the insurance company to pay him a 50% occupational injury pension for the period from 16 May 2002 to 31 May 2004. As concerned the time after that date, the case was referred back to the insurance company. The Board found that the applicant was still capable of working in another profession where his earnings could reach about half the level of his earnings before the accident. The Board referred to his relatively young age and the number of years that he could expect to work.
16. The applicant appealed to the Insurance Court, repeating his requests. On 14 June 2005 the court ordered the insurance company to pay the applicant a 50% occupational injury pension for the period from 26 June 2001 to 31 May 2004 and rejected the remainder of the claims. Referring to several medical opinions, the court estimated that the applicant’s ability to work had been reduced from 26 June 2001 onwards, when he started treatment for pain.
17. The applicant appealed to the Supreme Court which, on 5 June 2006, refused leave to appeal.
18. According to section 53c (893/1994) of the Employment Accidents Act (tapaturmavakuutuslaki, lagen om olycksfallsförsäkring), an appeal against a decision of an insurance company must be submitted to the company in question. If the company cannot change the decision appealed against, it must refer the case, together with its opinion, to the Accident Board within a period of 30 days from the end of the appeal period or, if the time-limit has been extended, at the latest within a period of 60 days from the end of the period of appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
